UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1283


PAULA D. GEORGE,

                Plaintiff – Appellant,

          v.

RAY MABUS, Secretary of the Navy,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:11-cv-00106-BO)


Submitted:   June 24, 2013                 Decided:   July 10, 2013


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paula D. George, Appellant Pro Se. Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paula      D.    George    appeals      the   district     court’s       order

dismissing    George’s       motion   for       settlement    as   moot.       We    have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm     for   the     reasons    stated       by     the   district      court.

George v. Mabus, No. 4:11-cv-00106-BO (E.D.N.C. Feb. 19, 2013).

We   dispense    with      oral   argument       because   the     facts   and      legal

contentions     are   adequately      presented       in   the     materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2